Exhibit 10.20(1)

THIS INDENTURE OF LEASE, made as of the 15th day of November, 2009

IN PURSUANCE OF THE SHORT FORMS OF LEASES ACT,

BETWEEN:

 

ALDROVANDI EQUIPMENT LIMITED a Corporation incorporated under the laws of the
Province of Ontario

(hereinafter called the “LESSOR”)

OF THE FIRST PART

-and-

MANITEX LIFTKING, ULC a Corporation incorporated under the laws of the Province
of Alberta,

(hereinafter called the “LESSEE”)

OF THE SECOND PART

WITNESSETH:

 

1.

PREMISES

   IN CONSIDERATION of the rents, covenants and agreements hereinafter reserved
and contained on the part of the Lessee to be paid, observed and performed, the
Lessor hath demised and leased and by these presents doth demise and lease unto
the Lessee, its successors and assigns, all that messuage or tenement, including
all improvements thereto, the premises outlined on the Plan attached hereto as
Schedule “A” (hereinafter referred to as the “Demised Premises”), and together
with the right to use the common outside areas and facilities in common with
other users of the building. The Demised Premises comprise as hereafter
outlined, which building, adjacent lands and common areas are hereinafter
referred to as the “Building”, “Buildings”, or “Development”, and contain a
rental area of approximately 94,509 square feet.

 

2.

TERM

   TO HAVE AND TO HOLD the Premises for and during the term of five (5) years
(herein called the “Term”), to be computed from and inclusive of the 30th day of
November, 2009 and ending on the 29th day of November, 2014.

The Lessee acknowledges and agrees that it has inspected the Demised Premises
and agrees to accept same in an “as-is” condition.

 

3.

RENT

   YIELDING AND PAYING THEREFOR yearly and every year during the term hereby
granted, unto the Lessor a base rental rate calculated as follows:



--------------------------------------------------------------------------------

2

 

7135 Islington Avenue, Woodbridge, Ontario

  

- 61,636 sq. ft @ $4.70/sq ft

19 Vinyl Court, Woodbridge, Ontario

  

- 32,873 sq. ft @ $4.70/sq ft

 

 

Years

  

Annual

  

Monthly

  

Per Square Foot

1-5

   $444,192.30    $37,016.03    $4.70       

 

AREA COVERED BY HIGH STEEL STRUCTURE AND WITH TWO OVERHEAD CRANES on with a
capacity of 20 tons, one with a capacity of 12 tons at 191 Vinyl Court,
Woodbridge, Ontario – 10,400 square feet at $3.40.

 

Years

  

Annual

  

Monthly

  

Per Square Foot

1-5

   $35,360.00    $2,946.67    $3.40       

 

ACCORDINGLY, the total monthly rental payments commencing on November 30, 2009
shall be $39,962.70.

Each monthly installment is to be paid in advance without deduction on the 1st
day of each month in each year during the term hereby demised as the Lessor’s
office at 7135 Islington Avenue, Woodbridge, Ontario L4L 1V9 or at such other
place as the Lessor may hereafter from time to time direct, together with
additional rent hereinafter reserved. The Lessee shall provide to the Lessor on
the commencement date of the Lease and on each anniversary date thereafter
twelve (12) post-dated cheques for rental payments for the following year. In
the event of a tenancy commencing or termination on other than the first of the
month, the rent for pars month shall be prorated.

 

4.

LESSEE’S COVENANTS

The Lessee covenants and agrees with the Lessor as follows:

 

 

(a)

To pay rent.

Use

 

 

(b)

To use the premises only for the manufacturing and storage of fork lifts and
related equipment and for no other purpose.

Additional Rent

(c)    This Lease shall be absolutely net to the Lessor and that the Lessee
shall pay for its own account, and without any variation, set-off or deductions,
all costs, expenses, rate, taxes and charges in any way relating to the Demised
Premises and the business of the Lessee as well as the Lessee’s proportionate
share of all taxes, insurance premiums, utilities and other rates, maintenance,
accounting fees and other costs, expenses and charges relating to the operation
of the building without the duplication and other than the payments of any
interest or principal required to be paid by the Lessor under any mortgage
related to the building, any income taxes of the Lessor, the cost of any repairs
property attributable to capital account other than as specifically set out
herein to be the Lessee’s responsibility, or amounts recovered by the Lessor
from insurance proceeds or warranty claims relating to any cost which has been
charged or is otherwise chargeable as additional rent. Without restricting the
generality of the above, the Lessee shall pay to the Lessor in each and every
year during the term hereof, as additional rent:



--------------------------------------------------------------------------------

3

 

Realty Taxes

(i)        To pay the realty taxes, local improvement rates and other similar
charges assessed and levied against the Demised Premises provided at the
Lessor’s option, the Lessee shall pay its proportionate share of the amount of
all taxes, rates, duties and assessments whatsoever, including local improvement
rates, or similar taxes, whether municipal, parliamentary or otherwise, now
charged, levied, rated or assessed, or hereafter to be charged, levied, rated or
assessed against the buildings whether such taxes are levied at first instance
against the Lessor or Lessee or any similar taxes now in existence or
contemplated at any time during the term hereof by any competent governmental or
municipal body in additional to, or in lieu of, the taxes, rates, duties or
assessment hereinbefore referred to. In the event that the Lessee wishes to
appeal its realty or business tax assessment, it shall also appeal the
assessment or the Development, it shall give prior written notice to the Lessor,
and take all steps to ensure that the assessment of the Development, Lessor or
other Lessees are not increased as a result of its appeal. The Lessee
indemnifies the Lessor from any misallocation or assessment which may occur as a
result of its appeal;

Leasehold Taxes

(ii)        If the taxes in respect of the building upon which the demised
premise are situate shall be increased by reason of any installations made in or
upon, or any alteration made in or to the Demised Premises by the Lessee, the
amount of such increase;

Separate School Taxes

(iii)        If the Lessee or any person, firm or corporate occupying the
demises premises or any part thereof shall elect to have the Demised Premises or
any part thereof assessed for separate school taxes, the amount by which the
separate school taxes exceed the amount which would be payable by the Lessor for
school taxes, had such election not have been made, provided that if the Lessee
so elects and the separate school taxes paid are less than public school taxes
in any year of the term hereby ranted, the amount of school tax payable by the
Lessee shall be reduced Accordingly;

Utilities, Taxes, etc. Affecting Common Areas

(iv)        its proportionate share of the cost of domestic water and other
utilities supplied to the common areas, and of nil taxes, fines, duties and
assessments whatsoever, including local improvement rate now charged, levied,
rates or assessed, or hereafter to be charged, levied, rated or assessed upon or
in respect of the common areas, and including, but without limiting the
generality of the foregoing, its proportionate share of all business taxes, if
any, from time to time payable by the Lessor in respect of the common areas and
facilities, or any part thereof; provided if such taxes, rates, duties and
assessments, including local improvement rates are assessed separately to pay in
accordance with such separate assessment;



--------------------------------------------------------------------------------

4

 

Lessor’s Insurance

(v)        its proportionate share of the total annual net costs and expenses of
insuring the lands, buildings, improvements and equipment and other property in
the Development and the common areas and futilities, owned by the Lessor or for
which the Lessor is legally liable, form time to time, in such manner and form,
with such companies and such coverage and in such amounts as the Lessor, or the
Mortgagee, from time to time, determines including without limitation, insurance
against:

(1)        Any risks of physical loss or damage to all property owned by the
Lessor relative to the Development;

(2)        Damage to air-conditioning and heating equipment and miscellaneous
electrical apparatus on a broad form blanket repair and replacement basis;

(3)        Loss of insurable gross profit attributable to all perils insured
against by the Lessor or commonly insured against by prudent Lessors, including
loss of all rent receivable from tenants in the Development in accordance with
the provisions of their leases including minimum rent, percentage rent and
additional rent in such amount or amounts as the Lessor or the Mortgagee from
time to time requires;

(4)        Third party liability claims including the exposure for personal
injury, bodily injury, property damage occurrence, including all contractual
obligations coverage and including actions of all authorized employees,
subcontractors and agents while working on behalf of the Lessor; and

(5)        Any other from of insurance the Lessor or its Mortgagee reasonably
requires from time to time for insurable risks and in amounts against which a
prudent landlord would protect itself.

 The Lessee shall not do or permit to be done any act of or thing whereby the
insurance coverages or any of them hereinbefore contemplated may be increased in
premium or cancelled by the insurer, or the Demised Premises shall be rendered
uninsurable, and if by reason of any act done or permitted or omission, as the
case may be, by the Lessee, the said insurance coverages or any of them shall be
increased in premium, then the Lessee shall be liable to pay all of such
increased in premium, with respect to the entire coverages and this
notwithstanding that the Lessees occupies only a portion of the building or
buildings covered by such insurance coverages, and if the Demised Premises shall
be rendered uninsurable or if the said insurance coverages or any of them shall
be cancelled by reason of any act done or permitted, or omission, as the case
may be, by the Lessee, and shall not be susceptible of being replaced then the
Lessor, after giving the Lessee at least seven (7) days without which to replace
the insurable coverage or coverages shall, at its absolute discretion have the
right to determine that the term hereof has expired and in such event the Lessee
shall deliver up possession of the demises premise as if the term of this lease
had expired;

Cleaning and Maintenance

(vi)        its proportionate share of the costs incurred by the Lessor in
cleaning, repairing, replacing and maintaining the common areas and facilities
as hereinbefore defined including without limiting the generality of the
foregoing, snow removal, gardening, supervision, policing, law sprinkler
maintenance and replacement, sprinkler alarm monitoring, salting of driveways
and walkways painting the outside of the building and maintenance including
repairs and maintenance and replacement of paving, including re-striping and
signing where necessary, curbs, walkways, landscaping, and drainage as may from
time to time become necessary and other reasonable costs which may be incurred
with respect to the said outside common areas and facilities and the cost of any
security systems which the Lessor deems necessary for the operation of the
Development;



--------------------------------------------------------------------------------

5

 

The manner in which the said outside areas and facilities shall be maintained
shall be at the sole discretion of the Lessor provided that the said manner
shall be reasonable and in keeping with the maintenance of an industrial
premises of a similar size, location and nature having regard for the then age
of the said building;

Personnel

(vii)        its proportionate share of salaries of all personnel including
on-site supervisory personnel employed to carry out the maintenance and
operation of the Development and the common areas and facilities, including
contributions and premiums towards usual fringe benefits, unemployment and
Worker’s Compensation insurance, pension plan contributions and similar premiums
and contributions;

Domestic Water

(viii)        its share of water usage for the building in which the Unit is
located which shall be apportioned by the Lessor in consultation with its
consulting engineer and acting reasonably, and provided that the Lessee or
Lessor may, at its option and at the sole expense of the Lessee, install a
separate water meter in which case the Lessee shall pay only such amount as is
actually metered. The installation costs of such separate meter shall be
collectable from the Lessee as additional rent;

Heating, Ventilating and Air-Conditioning

(ix)        its share, as reasonably apportioned by the Lessor, of the cost of
an annual preventative maintenance contract for all heating, ventilating and
air-conditioning equipment installed in the Development if the Lessor chooses to
arrange for such contract;

(x)        its share, as reasonably apportioned by the Lessor, of the annual
costs of repairs, including service charges and the cost of replacement parts,
for all heating, ventilating and air-conditioning equipment installed in all
building of the Development;

(xi)        its share, as reasonably apportioned by the Lessor, of the estimated
cost of replacing all heating, ventilating and air-conditioning equipment
installed in all buildings in the Development amortized over the projected
useful life of such equipment;

Provided that in the alternative to the charges set out in (ix), (x), and (xi),
the Lessor at its option may require that the Lessee be responsible for the
maintenance, repair and replacement of all heating, ventilating and
air-conditioning equipment within the Demised Premises.

Capital Repairs

(xii)        its proportionate share of the costs of maintenance, repairs or
replacements to items of a capital or structural nature which by their nature
require periodic maintenance, repair, or replacement or the purpose of which is
to reduce the operating costs of the Development. The Lessor may in the
alternative, at its discretion exercised reasonably, amortize the costs of these
items over the estimated life of the item repaired or replaced and the Lessee
shall in addition pay interest on the unamortized cost at the rate of two
(2%) percentage points over the prime lending rate of the Lessor’s Bank; and,



--------------------------------------------------------------------------------

6

 

Administrative

    (xiii) an administrative fee of fifteen percent (15%) of the total of the
additional rental as specified in the Lease, excluding realty taxes;

Business Taxes

(d)        To pay as and when the same become due, and to save the Lessor in all
respects harmless with respect thereto, all business taxes from time to time
levied against or payable by the lessee in respect of the lessee’s occupancy of
the Demised Premises;

Proportionate Share Definition

(e)        Whenever in this Lease, reference shall be made to the Lessee’s
proportionate share of any taxes, costs, charges or expenses, the same shall be
that proportion which the rentable area of the premises hereby demised to the
Lessee bears to the total rentable area (including the premises hereby demised)
of the entire buildings presently situate on the lands forming the Development,
including any future additions thereto, but excluding any service areas for the
general benefit of all Lessees of the Development;

Common Areas and Facilities

(f)        Whenever in this Lease, reference shall be made to the common outside
areas and facilities, the same shall mean all of the lands forming the
Development not for the time being covered by the buildings and utility and/or
refuse rooms (other than any service area for the general benefit of all Lessees
of the Development) and shall include any improvements (apart from structures
erected by the Lessee) thereon and thereto, such as tool sheds, lighting
standards and parking signs and marking areas designated by the Lessor for use
by particular Lessees;

Additional Rents

(g)        The payments required to be made by the Lessee to the Lessor under
the provisions of subparagraph (c) hereof shall be paid by the Lessee in equal
monthly installments to be estimated by the Lessor on the dates that the rent is
payable pursuant to the terms of this Lease, and to be adjusted upon the Lessor
finally determining the actual amount of such payments. Any amounts owing by
this lease shall be paid thirty (30) days after demand;

Utilities

(h)        In each and every year during the term hereof to pay, satisfy and
discharge directly or indirectly all charges in connection with electrical
current, gas, rental charges for gas or electrically-operated hot water heaters
and other public or private utilities or services extraordinary as well as
ordinary, supplied at any time to the Demised Premises;



--------------------------------------------------------------------------------

7

 

Indemnity for Non-payment by Lessee

(i)        To indemnify and keep indemnified the Lessor in respect of
non-payment of all losses, costs, charges, penalties and expenses occasioned by,
or arising from the non-payment of any and every tax, rate, assessment, charge,
expense or fee, including any business or similar tax assessed against the
Lessee of any subtenant or licensee or other persons occupying the Demised
Premises or any part thereof, and provided that the same shall be a charge o the
Demised Premises or in any way the ultimate responsibility of the Lessor, unless
the same shall have already been paid by the Lessee to the Lessor, and provided
that the same shall not be of a kind personal to the Lessor, such taxes on the
income of the Lessor;

Repairs and Maintenance

(j)        At its own expense, to properly carry out all repairs, maintenance,
replacements, and painting of the demises premises and of all machinery and
equipment situate therein or thereon (both inside and outside) and including any
stairs or platforms leading thereto and to repair and maintain the Demised
Premises including, without limited the generality of the foregoing, subject to
clauses 4(c)(ix), (x) and (xi) hereof, the air-conditioning and heating units,
boilers and pressure vessels, if any, sprinkler system and plate glass thereon.
Provided, however, the Lessor shall have the option of carrying out such
repairs, replacement and maintenance on behalf of the Lessee and collecting the
cast thereof together with an administration fee as additional rent;

Lessee’s Insurance

(k)        At its own expense, to take out and maintain property damage, public
liability, boiler and plate glass insurance as well as insurance against theft,
in the names of the Lessor and the Lessee, and in form, amount, and with
insurance carriers satisfactory to the Lessor and containing a waiver of
subrogation against the Lessor. The Lessee shall renew each policy’s insurance
not less that fourteen (14) days prior to the expiration of the term thereof,
and forward to the Lessor certificates of insurance evidencing the policies in
effect;

Comply With By-laws, etc.

(l)        To promptly comply with and conform to the requirements or all
applicable statutes, laws, by-laws, regulations, ordinances and orders from time
to time, or at any time in force during the term hereof and affecting the
condition, equipment, maintenance, use or occupation of the Demised Premises,
and with every applicable regulation, order and requirement of The Canadian Fire
Underwriters Association, or any body having a similar function or of any
liability or fire insurance company by which the Lessor and Lessee or either of
them may be insured at any time during the term hereof;

Notice to Lessor of Defect

(m)        In the event of the observance of any apparent structural defect or
material damage to the Demised Premises by any cause, to give notice in writing
to the Lessor of such defect or damage forthwith upon the same becoming known to
the Lessee; provided that if such defect or damage becomes known to the Lessee
or reasonably should have been observed by the lessee and the Lessee fails to
give notice hereof to the Lessor, the Lessee shall be liable for such of the
costs incurred by the Lessor in repairing the said defect or damage as can be
shown to be directly attributable to the actions of the Lessee and those for
whom I law, the Lessee is responsible (including failure to give such notice)
after such defect or damage become know to the Lessee or reasonably should have
been observed by the Lessee;



--------------------------------------------------------------------------------

8

 

Entry to View State of Repair

(n)        to permit the Lessor at all reasonable times and upon reasonable
notice (and at all times in cases of emergency) to enter upon and view the state
of repair and maintenance of the Demised Premises, and to inspect the heating
and air-conditioning units, the plumbing, boilers and pressure vessels thereon,
and to comply with all reasonable requirements of the Lessor with respect to the
care, maintenance and repair thereof;

Surrender

(o)        Upon the expiration of the term hereby granted, the Lessee will
peaceably surrender, quit and deliver up the Demised Premises to the Lessor in a
good state of repair and maintenance reasonable wear and tear excepted, provided
the Lessor may elect that any or all installations made or installed by or on
behalf of the Lessee to be removed upon expiration of the term and it shall be
the lessee’s obligation to restore the leased premised to the condition they
were in previous to the said alternation, installation, addition, partition,
etc. Said removal and restoration shall be at the sole expense of the said
Lessee;

Keep Clean

(p)        At its own expense to keep entrance ways and all steps and platforms
leading to the Demised Premises clear of all snow, ice and debris;

Nuisance

(q)        That it will not carry on, or permit to be carried on, in or about
the Demised Premises any business or activity which shall be deemed upon
reasonable grounds to be a nuisance, nor will it omit to do or permit to be
omitted to be done anything in respect of the Demised Premises, the omission of
which shall upon reasonable grounds, be deemed to be a nuisance;

Inspection

(r)        During the term hereby granted the Lessor and as prospective
purchasers, mortgagees or lessees may inspect the Demised Premises or any parts
thereof at reasonable times and upon reasonable notice on producing an order to
that effect signed by the Lessor, if any, and provided that the Lessee may elect
to cause its employees or agents to be present at the time of such inspection;

Heating

(s)        Subject to clauses 4(c)(ix), (x) and (xi) hereof, to assume the sole
responsibility for and the cost of the heating or air-conditioning of the
Demised Premises including replacement and repair to heating, air-conditioning
and ventilating system when required;

Assignment or Sub-letting

(t)(i)    The Lessee will not transfer or assign the Lease or sub-let or part
with the possession or all or part of the Demised Premises without prior written
consent of the Lessor, which consent shall not be unreasonably or arbitrarily
withheld or delayed; provided however, such consent to any assignment or
subletting shall not relieve the Lessee from its obligations for the payment for
rent and for the full and faithful observance and performance of the covenants,
terms and conditions herein contained. The Lessee shall have the right without
the consent of the Lessor, to assign this Lease to a company incorporated or to
be incorporated by the Lessee provided that the Lessee holds voting control of
the company but otherwise a change in voting control of the Lessee shall
constitute a transfer.



--------------------------------------------------------------------------------

9

 

    It shall not be unreasonable for the Lessor to require as a condition of
granting consent, the giving of personal guarantees and/or the provision of
additional security for the payment of rents. The Lessee shall pay to the Lessor
any consideration received by it by way of increased rental or by other payment
attributable to the Demised Premises in excess of the fair market value of the
Lessee’s fixtures.

(t)(ii)    Provided further and notwithstanding paragraph 4(t)(i), if the Lessee
proposes to assign this Lease or sub-let the Demised Premises, the Lessee shall
send to the Lessor, a notice setting forth the name and address of the proposed
assignee or sub-tenant and all the terms and conditions of the proposed
assignment or sub-lease, and the Lessor within fifteen (15) days form the
submission of such notice by the Lessee may elect to terminate this Lease by
giving to the Lessee a notice of intention to terminate, fixing a date of
termination not sooner than the date the sub-tenant or assignee proposes to
occupy the Demised Premises and the lessee shall deliver up vacant possession of
the Demised Premises on such date of termination and the Lease shall terminate
and come to an end (including any liability of the Lessee in regard thereto, and
adjustments shall be made in rent, taxes and other charges payable by any party
under this Lease).

(t)(iii)    No assignment or sublease of the within Lease shall be valid unless,
the lessee shall deliver to the Lessor:

(1)     Duplicate original of such assignment or sublease duly executed by the
Lessee;

(2)     Instrument duly executed by the assignee or subtenant, in a form
satisfactory to the Lessor wherein such assignee shall assume the Lessee’s
obligations for the payment of rent and for the full and faithful observance and
performance of the covenants, terms and conditions herein contained; and,

(3)     Payment by the Lessee of the Lessor’s standard consent fee.

Not Alter Structure

(u)        The Lessee will not place anything on the roof or in any way make any
opening in the roof for stacks or other purposes, or in any way alter the walls
or structures of the Demised Premises without the written consent of the Lessor,
which my be unreasonably or arbitrarily refused.

Refuse

(v)        The Lessee will not use any garbage or other containers unless
approved by the Lessor or allow any ashes, refuse, garbage or other loose
materials to accumulate in or about the Demised Premises or stock or cause to be
stored outside of the Unit any of its inventory or stock-in-trade or raw
materials.



--------------------------------------------------------------------------------

10

 

Plate Glass

(w)        The Lessee shall pay the cost of replacement with as good quality and
size of any glass broken on the Demised Premises including outside windows and
doors of the perimeter of the Demised Premises (including perimeter windows in
the exterior walls) during the continuance of this Lease, unless the glass shall
be broken by the Lessor, its servants, employees or agents on its behalf.

Repairs to Common Systems

(x)        The Lessee acknowledges that the lands and premises hereby demised
form part of a larger building and that the whole of the building of which the
Demised Premises form part will be served by common drainage, water systems, as
well as electrical systems and gas or other fuel systems and in the even that
the repairs are necessary to any of such systems in any portion of the entire
building of which the Demised Premises form part, then the Lessee covenants to
forthwith pay to the Lessor its proportionate share of the total cost of such
repairs forthwith upon receiving written demand therefore; and the Lessor’s
servants or agents shall have reasonable access to the Demised Premises for the
purpose of making the necessary repairs herein contemplated without liability
for any disturbance, or business interruption which may be caused in so doing,
and for great certainty it is expressly agreed that if any of such common
systems that have been damaged or shall have been inoperative by reason of the
negligence of the lessee, its servants or agents, then the entire cost of
repairing the same shall be bore by the Lessee.

Damage to Party Walls

(y)        The Lessee acknowledges that one (1) or more of the walls of the
Demised Premises are party walls which may be used as to the portion adjacent in
the Demised Premises by the adjoining Lessee, or by the Lessor, and the Lessee
covenants and agrees that as to any repairs required to the said party walls
which are the responsibility of the Lessee hereunder, it will bear one-half
(1/2) of the cost of such repairs, unless such repairs are necessitated wholly
by reason of the negligence, acts or omissions of the lessee or its servants or
agents, in which event the Lessee shall be responsible for the entire cost of
such repairs, and in the event that repairs are made necessary by reason of the
negligence of the adjoining lessees, then the cots of repairs shall not be borne
by the lessee, and the Lessee covenants that it will forthwith pay the cost of
such repairs to the said party walls for which it responsible hereunder
forthwith upon receiving written demand therefore.

Loading and Unloading

(z)        All loading and unloading of merchandise, supplies, unloading
materials, garbage, refuse and other chattels with the except of the Lessee’s
general office supplies shall be made only through or by means of the Shipping
doors, so designated by the Lessor; and

Goods and Services Tax

(aa)        The Lessee shall pay when due any sales tax, Goods and Services Tax,
Harmonized Sale Tax, value-added tax, business transfer tax or similar rates,
duties, assessments or levies on the rent payable by the lessee; whether
payable, levied or assed directly to the lessee or to the Lessor on account of
the rents payable by the Lessee. A failure to pay the Goods and Services Tax
shall be a default of the Lease and shall be treated as if it were a failure to
pay rent but the Goods and Services Tax shall not be deemed to be real for the
purpose of calculating the amount of Goods and Services Tax exigible.



--------------------------------------------------------------------------------

11

 

Fixtures

5.        The Lessee shall have the right, subject to the other provisions
hereof to install a pint spray booth, bake over and other equipment normally
associates with auto repair. Provided that the Lessee, when not in default
hereunder, may remove its trade fixtures, provided that the Lessee shall not
remove or carry away from the Demised Premises or common outside areas, any
plumbing, heating, ventilating or lighting equipment, wiring or electrical
panels and services or other building services; provided the lessee shall repair
any damage occasioned by the installation or the removal of its fixtures.

 Seizure and Bankruptcy

6.        PROVIDED that if the term hereby created or any of the goods and
chattels of the Lessee shall at any time seized or taken in execution or in
attachment by any creditor of the Lessee or if without the consent of the
Lessor, the Demised Premises shall become vacant or the Demised Premises shall
not be used for a period of fifteen (15) days or if a Writ of Execution shall be
issued against the goods or chattels of the Lessee, or if without the prior
written consent of the Lessor the Lessee shall execute any chattel mortgage or
bill of sale of any of its goods or chattels other than in the ordinary course
of its business, or any order made for the winding up of the Lessee or for the
appointment of a receiver or receiver and manager or a receiver or manager is
appointed pursuant to a mortgage, debenture or other encumbrance affecting the
goods, chattels or other personal property of the Lessee, or if the Lessee shall
make any assignment for the benefit of creditors or commit any other act of
bankruptcy or make a proposal as defined in the Bankruptcy and Insolvency Act of
Canada or any amendment thereto, or becoming a bankrupt or insolvent shall take
the benefit of any statue which may be in force for bankrupt or insolvent
persons, shall attempt to abandon the Demised Premises or to sell or dispose of
its goods or chattels then the current month’s rent, together with the rent for
the three (3) months next enduring, (and for the purpose hereof rent shall
include all monies designated to be paid as additional rent, including, but
without limiting the generality at the foregoing, against billing on account of
taxes, insurance premiums and maintenance of common outside areas and
facilities), shall immediately become due and payable on presentation of
invoices and the said term shall at the option of the Lessor forthwith become
forfeited and determined, in which event the Lessor may re-enter and take
possession of the Demised Premises as though the Lessee, or any occupant or
occupants of the Demised Premises was or were holding over after the expiration
of the term without any right whatsoever, provided that no action by the Lessor
in so doing shall be deemed to relieve the Lessee of its obligations for the
payment of rent and additional rent or any other monies payable hereunder.

Distress

7.        PROVIDED that in case of removal by the Lessee of its goods and
chattels from the Demised Premises, the Lessor may follow the same for thirty
(30) days, in the same manner as is provided for in the Landlord and Tenant Act;
and notwithstanding anything contained in the Landlord and Tenant Act or any
other statute or any other subsequent legislation, none of the goods or chattels
of the Lessee at any time during the continuance of the term hereby created on
the Demised Premises shall be exempt from levy by distress for rent in arrears,
and that upon any claim being made for an exemption by the Lessee on a distress
made by the Lessor this Covenant may be pleaded as an estoppel against the
Lessee in any action brought to test the right to the levying upon any such
goods, the Lessee waiving as it hereby does any exemptions form distress which
might have accrued to the Lessee under the provisions of the Landlord and Tenant
Act. Provided further that in the event of default, the Lessor may re-enter the
premises by use or force or change the locks in order to effect a distress or to
secure the Lessee’s property and the Lessee shall be hereby estopped from
claiming an illegal distress by reason thereof.



--------------------------------------------------------------------------------

12

 

Re-entry

8.        In the event the Lessee shall be in default of any of its covenants
hereunder including the covenant of the Lessee to pay rent or additional rent,
whether legal demand has been made or not, the Lessor may at its option either
enter into and upon the Demised Premises or any part thereof in the name of the
whole and have again, repossess and enjoy the same as if its former estate and
the said Lease shall thereupon terminate or itself take steps and do to or cause
to be done such things as may be necessary to remedy and correct such defaults,
or to re-let the same as agent of the lessee and claim against the Lessee for
damages suffered. Provided further that I the event that the Lessor shall be
entitled to, and shall elect to make a re-entry as hereinbefore provided for,
any re-entry or other action so taken shall not be deemed to relieve the Lessee
of the obligation to pay rent and other monies payable as rent hereunder and
such rent and other monies payable as rent hereunder and such rent and other
monies payable as rent in accordance with the provision hereof shall continue to
accrue and be payable until such time as the Lessor is able to re-let the
premises, or otherwise deal with the same in such manner that it shall not
sustain any loss should the Lessee thereafter fail to pay the rent and other
monies payable as rent or otherwise under this lease. Provided further that in
addition to all other rights hereby reserved to it, the Lessor shall have the
right to re-enter the Demised Premises as the agent of the Lessee either by
force or otherwise, without being liable for any prosecution therefore, and to
re-let the whole or any portion of the Demised Premises for any period equal to
or greater or less than the remainder of the then current term of the Lease and
to receive the rent therefore, said rent to be any sum which it may deem
reasonable, to any lessee which it may deem suitable and satisfactory, and for
any use purpose which it may deem appropriate and in connection with any such
lease, the Lessor may make such changes in the character of the improvements or
the Demised Premises as the Lessor may determine to be appropriate or helpful in
effecting such Lease; but in no event shall the Lessor be under any obligation
to re-let the Demised Premises in whole or in part for any purpose which the
Lessor may regard as injurious to the Demised Premises, or to any lessee which
the Lessor, in the exercise of reasonable discretion, shall deem objectionable
and to apply any rent derived from so re-letting the Demised Premises upon
account of the rent due hereunder, and the lessee shall remain liable to the
Lessor for the deficiency, if any, it being the intention hereof that nothing
herein contained and no entry made by the Lessor hereunder shall in no way
release the Lessee from the payment of the rent hereby reserved during the term
hereof being such sum as may be realized by the Lessor by such re-letting or by
the proceeds of any distress made by the Lessor against the Lessee; and provided
that the Lessor shall not in any event be required to pay to the Lessee any
surplus of any sums received by the Lessor on a re-letting of the Demised
Premises in excess of the rent reserved hereunder.

Overholding

9.        Provided that should the Lessee remain in possession of the Demised
Premises after the termination of the original term hereby created, with the
Lessor’s consent in writing, without other special agreement, it shall be as a
monthly Lessee on a monthly base rental equal to the annual payable during the
last month of the term hereof, plus an increase of eight percent (8%) compounded
for each year of the most recently expired term of the Lease and such amount
shall be payable on the first day of each and very month and subject in other
respects to the terms of this Lease, including those provisions requiring the
payments or additional rent in monthly instalments. Provided if the Lessee shall
occupy the Demised Premises during any renewal term before the rental rate for
such renewal period has been determined pursuant to the terms of the Lease, the
Lessee shall pay rent at a rate estimated by the Lessor to be the rental payable
during the lost month of the term hereof, plus an increase or eight percent
(8%) compounded for each year of the most recently expired term of the lease and
such amount shall be payable on the first day of each and every month and
subject in other respects to the terms of this Lease, including hose provisions
requiring the payments of additional rent in monthly instalments. Such payments
shall be adjusted between the Lessor and the Lessee within fifteen (15) days of
the date when the actual rate is determined.



--------------------------------------------------------------------------------

13

 

LESSOR’S COVENANTS

10.        The Lessor covenants with the Lessee as follows:

Quiet Enjoyment

    (a)        For quiet enjoyment;

Alterations

    (b)        That the Lessee shall have the right from time to time to make
alterations and changes in the interior of the Demised Premises as it may find
necessary for its purposes and at its own expense, provided that the plans for
such alterations or changes shall be delivered to the Lessor and the consent of
the Lessor in writing shall first be obtained, such consent not to be
unreasonably or arbitrarily withheld; provided that upon the termination of this
Lease, the Lessee, if requested by the Lessor, shall restore the interior of the
Demised Premises to its former condition immediately prior to the installation
of such alterations or changes, reasonable wear and tear excepted, not
inconsistent with the maintenance of the building of which the Demised Premises
forms a part as a first class industrial premises having regard for the then age
of the building, including the restoration of such standard futures as may have
been installed by the Lessor, and if not so requested, any such changes or
alterations should become the property of the Lessor.

Right to Let

(c)        That the Lessor has in it good right, full power and absolute
authority to let the Demised Premises with their appurtenances according to the
true intent of this indenture, and that it will execute such further assurances
with respect thereto as may be reasonably required.

Damage and Destruction

11.        PROVIDED and it is hereby expressly agreed that if and whenever
during the terms hereby demised the building erected on the lands shall be
destroyed or damaged then and in every such event:

    (a)        if the damage or destruction is such that the building of which
the demised premises forms part of is rendered wholly unfit for occupancy or it
is impossible or unsafe to use and occupy it and if to either event the damage,
in the opinion of the Lessor, to be given in the Lessee within thirty (30) days
of the happening of such damage or destruction, cannot be repaired with
reasonable diligence within one hundred and twenty (120) days from the date the
Lessor has given its opinion, then the Lessor may within five (5) days next
succeeding the giving of the Lessor’s opinion as aforesaid terminate this Lease
by giving to the other Lessee in writing of such termination, in which event
this Lease and the term hereby demised shall cease and be at an end as to the
date of such destruction or damages until the rent and all other payments for
which the Lessee is liable under the terms of this lease shall be apportioned
and paid I full to the date of such destruction or damage; in the event that the
Lessor does not so terminate this Lease, then the Lessor shall repair the said
building with all reasonable speed and the rent hereby reserved shall abate from
the date or the happening or the damage until the damage shall be made good to
the extent of enabling the Lessee to occupy the Demised Premises;



--------------------------------------------------------------------------------

14

 

    (b)        if the damage be such that the building of which the Demised
Premises forms part is wholly unfit for occupancy, or it is impossible or unsafe
to use or occupy it, but if in either event the damage, in the opinion of the
Lessor, to be given to the Lessee within thirty (30) days from the happening of
such damage, can be repaired with reasonable diligence within one hundred and
twenty (120) days from the date the Lessor has given its opinion, then the rent
hereby reserved shall abate from the date of the happening of such damage until
the damage shall be made good to the extent of enabling the Lessee to occupy the
Demised Premises and the Lessor shall repair the damage with all reasonable
speed; and,

    (c)        if in the opinion of the Lessor the damage can be made good as
aforesaid within one hundred and twenty (120) days from the date the Lessor has
given its opinion, and the damage is such that the Demised Premises is capable
of being partially used for the purposes for which it is hereby demised, then
until such damage has been repaired the rent shall abate in the proportion that
the part of the said Demised Premises which is rendered unfit for occupancy
bears to the whole of the said Demised Premises and the Lessor shall repair the
damage with all reasonable speed.

Loss or Damage

12.        The Lessor, its contractors, agents and employees shall not be liable
for any death, injury, or damage to property, consequential damages, economic
loss or any claim or demand whatsoever suffered by the Lessee, its employees,
agents, licensees, or invitees occurring in or abut the Demised Premises or the
Lands and building whether or not such loss or damage resulted form the
deliberate act, omission or negligence of the Lessor, its contractor, agents or
employees or other persons for whom it may be responsible. All property of the
lessee or others within the Demised Premises shall be at risk of the lessee only
and the Lessor shall have no obligation with respect to security or protection
of any such property. The Lessee will indemnify the Lessor and save it harmless
from any and all losses or claims, actions, demands, liabilities and expenses
(including legal fees between a solicitor and its own client in connection with
loss of life, personal injury and/or damage to the property arising out of any
occurrence in or about the Demised Premises or the Lands and Buildings
occasioned or caused wholly or in part by any act or omission of the Lessee or
its invitees.

Right to Remedy Default

13.        IN THE EVENT that the Lessee shall make default in the payment of any
sum required to be paid by it or shall make default in the performance of any
covenant or the doing of anything required to be performed or done by it
hereunder, then the Lessor shall have the right to pay any such sum so in
default or to perform or do any such thing and such sums so paid or the casts
for performing or doing such things, and in every such case, shall be deemed to
be additional rent payable under the provisions of this Lease and the Lessor
shall be entitled to charge all such sums or monies to the Lessee plus 15% for
administration and the Lessee shall pay them forthwith on demand; and the
Lessor, in addition to any other rights, shall have the same remedies and may
take the same steps for the recovery of all such sums or monies as it might have
and take for the recovery of rent in arrears under the terms of this Lease. All
arrears of rent and monies payable as rent or additional rent under the terms of
this Lease which may be in arrears shall bear interest at the rate of
twenty-four percent (24%) per annum from the time such arrears become due until
paid to the Lessor. As security for the payment for rent and additional rent,
the Lessee hereby grants the Lessor a security interest over its business
undertaking, inventory and receivables and the Lessor shall have all the rights
of a secured party under the Personal Property Security Act. The Lessee consents
to the registration of a Financing Statement under the said Act.



--------------------------------------------------------------------------------

15

 

Notice of Sale

14.        THE LESSOR shall have the right at any time during the term hereby
demised to place upon the Demised Premises a notice of reasonable dimensions and
reasonably placed so as not to interfere with the business, stating the Demises
Premises are for sale, and at any time during the last six (6) months of the
term that the Demised Premises are to let, and the Lessee shall not remove such
notice, or permit the same to be removed.

Improvement to Become Part of the Premises

15.        ANY BUILDING, erection or improvement placed or erected in or upon
the Demised Premises, or upon the lands which the Demised Premises are situate,
apart from the Lessee’s trade fixtures, shall become a part thereof and shall
not be removed, and shall, to the extent that the same are utilized by the
lessee, be subject to all of the provisions of this Lease. No building, erection
or improvement shall be erected in or upon or adjacent to the Demised Premises,
or upon the lands upon which the Demised Premises are situate, without the prior
written consent of the Lessor.

Further Assurances to Mortgagee

16.        THE LESSEE covenants that it will, if and whenever reasonably
required by the Lessor at the Lessee’s expense, consent to and become a party to
any reasonable instrument relating to this Lease including the delivery or
statement as to the status of the Lease, which may be required by or on behalf
of any mortgagee or insurer or other person, firm or corporation which may have
or acquires an interest in the Demised Premises and in addition the Lessee shall
execute such documents which may be necessary to cause this Lease to be
subordinated to any incidental mortgage or charge against the land and building
of which the Demised Premises form part.

Signs

17.        THE LESSEE shall not erect or install any exterior signs or interior
window or door signs or advertising media or door lettering or placards without
the previous written consent of the Lessor. Provided the Lessee shall be
required to install lettering or a size, colour, style and material, approved by
the Lessor, on the standard sign panel, if any, installed by the Lessor. Such
signage shall be affixed by the Lessor’s sign contractor, at the Lessee’s
expense. The Lessee shall not use any advertising media that the Lessor shall
deem objectionable to it or other lessees such as loud speakers, phonographs,
broadcasts or telecasts in a manner to be heard or seen outside the Demised
Premises. The Lessee shall not install any exterior lighting or plumbing
fixtures, shades, awnings, exterior decorations or painting on buildings or any
fences, aerial or make any change to the building front or rear without the
previous written consent of the Lessor. The Lessee shall indemnify and save
harmless the Lessor from all claims, demands, loss or damage to any person or
property arising out of or in any way caused by the erection, maintenance or
removal of any such sign, mast, aerial or their installations. The Lessee shall
have the right, subject to the Lessor’s standard sign policy, to install an
identification sign at the front and/or rear of the Unit.



--------------------------------------------------------------------------------

16

 

The Lessor shall have the right to install a roadside directory containing the
names of each of the Lessees in the development and he Lessee’s company name and
municipal address on the main entrance screen of the Demised Premises and the
lessee covenants to pay to the Lessor upon receipt of a statement setting forth
in reasonable detail the cost of such sign or signs, including installation
thereof, the amount requested.

Rules and Regulations

18.        (a)        THE LESSEE acknowledges and agrees that the Lessor shall
have the right to promulgate reasonable rules and regulations copies of which
shall be delivered to the Lessee to regulate the use of the common outside areas
and facilities about the building of which the Demised Premises form part,
provided that such restrictions shall not hinder the use of the Demised Premises
by the Lessee. The Lessee agrees that for the benefit and welfare of lessees
occupying other units in the building and using the said common outside areas
and facilities, such reasonable rules and regulations shall form part of this
Lease and shall be binding upon the Lessee, provided that nothing herein
contained shall require or be deemed to require the Lessor to promulgate any
such rules or regulations or to regulate in any manner whatsoever the use of the
common outside areas and utilities.

Use of Common Areas and Facilities

    (b)        THE LESSEE, its employees, invitees and customers and persons
connected with the Lessee (subject and except as in the Lease provided), as
appurtenant to the Demised Premises during the term of this lease and any
renewal thereof shall have the right in common with others entitled thereto from
time to time to use the driveways, walkways, lawns, if any, ramps and other
common outside areas and facilities in and about the Development hereof except
parking areas as may from time to time be designated by the Lessor for the use
of, or benefit of, such person or others or areas designated for the purpose of
ingress to and egress from the Demises Premises or other premises within the
Development. The Lessee shall not unreasonably block or in any manner hinder the
Lessor, or other lessees or person claiming through or under them or any of them
who may be authorized by the Lessor to utilize the common outside areas and
facilities from so doing. The Lessor may in its discretion from time to time
permit other lessees to have the exclusive use of portions thereof.

    (c)        Subject as herein provided, the Lessor shall have the right to
make such changes and improvements or authorizations as the Lessor may from time
to time in its discretion determine in respect of the common outside ways, areas
and facilities, or any part thereof.

Maintenance of Common Areas

19.        THE LESSOR and any persons authorized by the Lessor shall have the
right to install, maintain and/or repair pipes, wires, ducts or other
installations in, under or through the Demised Premises, or in, under or through
the common outside areas and facilities about the Demised Premises, for or in
connection with the supply of any services in the Demised Premises or other
premises in the building of which the Demised Premises form part, but nothing
herein contained shall oblige the Lessor to make such installation or do such
maintenance or effect such repairs. The Lessor shall make all such repairs as
quickly as possible and in such manner as to inconvenience the Lessee to the
least possible extent, but the Lessor shall not be liable for any losses or
damages which may be incurred by the lessee as result thereof.



--------------------------------------------------------------------------------

17

 

Waiver Not Cumulative

20.        THE FAILURE of the Lessor to insist upon a strict performance of any
of the agreements, terms, covenants and conditions hereof shall not be deemed to
be a wavier of any rights or remedies that the Lessor may have and shall not be
deemed to be a wavier of any subsequent breach or default in any of such
agreements, terms, covenants and conditions. All rights and powers reserved to
the Lessor hereunder may be exercised either by the Lessor or its agents or
representatives from time to time and all such rights and powers shall be
cumulative and not alternative.

Notices

21.        ANY NOTICE, request, or demand herein provided or permitted to be
given by the Lessee to the Lessor shall be sufficiently given if mailed postage
prepaid, registered, or delivered to the Lessor addressed to it at its office
and signed for by the Lessor’s representative, and any notice herein provided or
permitted to be given by the Lessor to the Lessee shall be sufficiently given if
mailed in the City of Vaughan, Ontario postage prepaid, registered or delivered
to the Lessee addressed to it at the Demised Premises and signed for by the
Lessee’s representative. Any such notice given us aforesaid shall be
conclusively deemed to have been given on the day on which such notice is
delivered, or on the third business day following the day upon which such notice
is mailed, as the case may be. Either party may at any time give notice in
writing to the other of any change of address of the party giving such notice,
and from and after the giving of such notice, the address therein specified
shall be deemed to the address of such party for the giving of notices
hereunder. The word “notice” in this paragraph shall be deemed to include any
request, statement or other writing in this Lease provided or permitted to be
given by the Lessor to the Lessee or by the Lessee to the Lessor.

Binding On Heirs, etc.

22.        THIS INDENTURE and everything herein contained shall enure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns subject to the consent of the Lessor being obtained as
hereinbefore provided to any assignment, sublease or parting with possession of
the Demises Premises by the Lessee.

Marginal Notes

23.        The marginal notes contained in this Lease are for convenience and
reference only and in no way define, limit or describe the scope or intent of
this Lease not in any way affect this Lease.

Underestimates

24.        The Lessee agrees that if the Lessor is required to apportion the
cost of utilities, taxes or insurance between all or certain of the lessees
occupying the premises and, in his opinion, acting reasonably, the Lessee is
responsible for an amount greater than his proportionate share as hereinbefore
defined, the Lessee agrees to pay such amount in the same manner as additional
rent hereunder.

Change in Definitions

25.        The Lessee agrees that if the Lessor shall elect to sell one (1) or
more of the buildings now or hereafter located on the lands described as the
Development hereto, reference to the lands described in the Development shall be
adjusted accordingly, provided the Lessee shall have reasonable ingress and
egress and loading facilities for the purpose of carrying on the use
hereinbefore stated.



--------------------------------------------------------------------------------

18

 

Liens

26.        If any mechanics or liens or order for the payment of money shall be
filed against the Demised Premises by reason or arising out of any labour or
material furnished to the Lessee or to anyone claiming through the Lessee, the
Lessee shall, within fifteen (15) days after notice to the Lessee of the filing
thereof, cause the same to be discharged by bonding, deposit, payment, court
order or otherwise. The Lessee shall defend all suits to enforce such lien, or
orders, whether against the Lessee or the Lessor, at the Lessee’s sole expense.
The Lessee hereby indemnifies the Lessor against an expense or damage as a
result of such liens or orders.

No Registration

27.        The Lessee shall not register this Lease in this form in the
appropriate Land Registry Office but should the Lessee or the Lessor request
same then the parties hereto shall contemporaneously with the execution of this
Lease execute a notice thereof solely for the purpose of supporting an
application for registration of notice thereof, and such short form shall be in
a form approved by the Lessor. The cost of reparation and registering such
notice, if requested by the Lessee, shall be borne by the Lessee.

Re-Zoning, etc.

28.        The Lessee covenants that it will not oppose or cause to be opposed
any application for additions to the buildings within the Development, changes
of use permitted by all or any part of the buildings within the Development or
changes of zoning concerning the lands on which the Development is situate, or
any lands of the Lessor within a radius of one (1) mile of the building, which
are instituted by the Lessor, provided the ability of the Lessee to use the
Demised Premises for the purpose herein provided is not adversely affected
thereby. Upon the request of the Lessor, the Lessee shall execute a suitable
acknowledgement that it does not oppose any such application.

Currency

29.        Any payment required to be made by any provision of this Lease shall
be made in lawful money of Canada.

Ontario law

30.        This Lease shall be deemed to have been made in and shall be
construed in accordance with the laws of the Province of Ontario.

Joint and Several

31.        If two or more individuals, corporations, partnerships, or other
business associations (or any combination of two more thereof) sign this Lease
as the Lessee, the liability of each such individual, corporation, partnership
or other business association to pay rent and perform all other obligations
hereunder shall be deemed to be joint and several. In like manner, if the Lessee
is a partnership or other business association, the members of which are, by
virtue of statue or general law, subject to personal liability, the liability or
each such member shall be joint and several.



--------------------------------------------------------------------------------

19

 

Planning Act

32.        This Lease is entered into subject to the express condition that it
is to be effective to create any interest in land, only if the provisions of
Section 50 of the Planning Act (as it may from time to time be amended) are
complied with. The Lessor and Lessee agree, as a separate and distinct
agreement, that if the consent of the appropriate Committee of Adjustment or
Land Adjustment Committee (or other body having jurisdiction) is requisite to
the validity of this lease, either, either party may apply for such consent, and
if such consent has not been obtained prior to the commencement of the term, the
Lessor may give notice that if such consent has not been obtained and the demise
hereunder thereby made effective within thirty (30) days from the giving of such
notice all rights and obligations for the parties hereunder shall terminate at
the expiration of the said period of thirty (30) days, and if such consent has
not been so obtained such rights and obligations shall terminate accordingly.
Notwithstanding the foregoing, the Lessor may at its option upon notice in
writing to the Lessee deem the term of the Lease including any rights of renewal
to be for a period of twenty-one (21) years less a day.

Parking

33.        The Lessee shall have the right to park or permit to be parked motor
vehicles in such portions of the parking areas adjacent to the Demised Premise
as the Lessor may designate or allocate to it, in the Lessor’s sole discretion;
provided the Lessee covenants that it will not use or permit to be used the said
portion of the parking area in such a manner as to restrict the flow of traffic
across the parking area and that it will not erect or permit to be erected any
barrier across or adjacent to any part of such potion of the parking area.
Provided further that the Lessee, its servants, agents, and employees will not
use or cause to be used by it or on its account any part of the said parking
area other than those so designated or allocated to it, nor will it interfere in
any way whatsoever with the use of the parking areas by the Lessor’s other
lessees. Unless otherwise specifically provided herein, the Lessor does not
guarantee to the Lessee the use of any specific number of parking spaces in the
said parking areas. Provided, however, the Lessor shall have the right to
re-designate the parking spot or spots which have been given to the Lessee. The
Lessee may not park vehicles under repair in parking areas.

Calculations of Area

34.        (a)       The rentable area of the Demised Premises, shall be the sum
of the following two amounts:

    (i)        The area of the unit as calculated measuring from the exterior
surfaces of the exterior walls and of all walls adjoining common areas, and from
the centre line of a party or demising wall separating two (2) or more rentable
areas, all without deduction or exclusion for any space occupied or used for
columns, suits, or other interior construction or equipment or for nay doorway
areas or shipping areas, recessed from the lease line; and,

    (ii)        The area calculated to be the product of the area as determined
in accordance with subsection (a) of this paragraph, multiplied by the fraction,
the numerator of which is the area of all utility rooms and garbage rooms
located in the Development and the denominator which is the leasable are as set
out in subparagraph (a) above, of all the units in the Development.

    (b)        The rentable area shall be adjusted in accordance with the
subsection and the rental as set out in paragraph 3 of this Lease shall be
re-calculated by multiplying the monthly and yearly rental by a fraction, the
numerator of which is the rentable area and the denominator of which is the
rentable area specified in paragraph 1 of this lease.



--------------------------------------------------------------------------------

20

 

Refuse Collection

35.        The Lessor at its option may require the Lessee to either:

    (i)        Store all refuse within the Demised Premises; or

    (ii)        Use a common refuse room to be serviced by a disposal
contractor, in which event, the Lessee shall pay as an additional rental each
month, its proportionate estimated share of the cost of such private refuse pick
up. In the event the Lessor acting reasonably determines that the amount of
garbage being generated by the Lessee is greater than its proportionate share,
the Lessor shall have the right to estimate and charge to the Lessee such larger
cost as it reasonably attributes to the Lessee.

Process Standards and Regulations

36.        The Lessee covenants and agrees that no noise, vibration, odours,
water or fumes will emanate from the Demised Premises and disturb lessees of
neighbouring premises. The Lessor shall be the sole arbiter and the
determination of the Lessor shall be final as to whether any noise vibration,
odours, water or funds are emitting from the premises and disturbing
neighbouring lessees. Moreover, in the event any such disturbance is caused by
the Lessee and is not remedied within seven (7) days of written notice by the
Lessor, in addition to all of the other remedies set forth herein, the Lessor
shall have the right to terminate the Lease without further notice and without
further warning to the Lessee.

37.        Noise and Odour

    The Lessee covenants and agrees that no noise, vibration, odours, water or
fumes will emanate from the demised premises and disturb lessees of neighbouring
premises. The Lessor shall be the sole arbiter and the determination of the
Lessor shall be final as to whether any noise vibration, odours, water or fumes
are emitting from the premises and disturbing neighbouring Lessees. Moreover, in
the event any such disturbance is caused by the Lessee and is not remedied
within seven (7) days of written notice by the Lessor, in addition to all of the
other remedies set forth herein, the Lessor shall have the right to terminate
the Lease without further notice and without further warning to the Lessee.

Chemicals and Foreign Substances

38.        The Lessee covenants and agrees not to allow any chemicals of foreign
substances to flow into the sanitary or storm sewer drains. The Lessee shall
indemnify the Lessor from any costs involved in compliance with any statue,
by-law, regulation, order or assessment, including legal and consultant’s fees
and including the payment of any fines, penalties or other costs resulting from
any pollutant or contaminant or environmental damage for which the Lessee is
responsible in which the Lessee is responsible in whole or in part and this
indemnity shall survive the termination of this Lease.



--------------------------------------------------------------------------------

21

 

Environmental and Pollution

39.        For the purpose hereof:

“Environmental Laws” shall mean any laws, by0laws, regulations, ordinances or
statues of any governmental authority having jurisdiction over the Demised
Premises relating to protection of the environmental or health and safety.

“Noxious Substance” shall mean any substance defined as a contaminant pursuant
to Environmental laws.

    The Lessee shall at all times comply with all Environmental laws and not
permit the release of any Noxious Substance and shall indemnify and save the
Lessor harmless from any breach thereof. In the event that as a result of an act
or omission of the Lessee, its employees, agents, contractors, invitees or other
person for whom the lessee is at law responsible, there is a breach of any
Environmental Law of the release of any Noxious Substance, the Lessor shall have
the right to enter upon the Demised Premises and rectify such situation and the
Lessee shall forthwith upon demand pay the cost of such rectification plus 15%
for the Lessor’s administration fee in addition to any other remedy of the
Lessor. This provision shall survive the termination of this Lease. In the event
that the said breach adversely effects the use of other premises within the
Building or is of a continuing nature, the Lessor shall in addition to any other
rights it may have, have the right to terminate this Lease.

Interpretation

40.        Unless the context otherwise requires, the word “Lessor” whenever it
is used herein shall be construed to include the Lessor and its successors
and/or assigns, and the word “Lessee” shall be construed to include and shall
mean the Lessee and its successors and/or assigns. The word “Lessee” “Lessor”
and the personal pronoun “it” relating thereto and used therewith shall read and
be construed as the Lessor, the Lessee, and “his”, “her”, “its” or “their”
respectively, as the number and gender of the party or parties referred to each
require and the number of the verb agreeing therewith, shall be construed and
agreed with the said word or pronoun substituted.

Option to Renew

41.        Provided when not in default hereunder and having consistently
performed its obligations pursuant to the Lease throughout the term of the
Lease, the Lessee shall have the right to renew this Lease upon written notice
to the Lessor, at least six (6) months prior to the expiration of the within
Lease, for a further term of five (5) years, upon the same terms and conditions,
save and except for rent, to be mutually agreed upon. In the event the parties
fail to agree on the renewal rent, within sixty (60) days prior to the
expiration of term herein, then same shall be submitted to arbitration, pursuant
to the Arbitrations Act of Ontario. Each party to pay its own cost for said
Arbitration.

42.        Included in the rental agreement are the cranes and locations of
same, indicated by the ‘XXXXX’ marks on Schedule “A” hereto.

    All overhead cranes must be maintained and serviced by the Lessee at the end
of the lease herein. Said cranes must be returned in operating condition and
safe working order.



--------------------------------------------------------------------------------

22

 

43.        It is understood that this Lease includes a Shot Blaster. The
maintenance of said Shot Blaster by the Lessee must be performed regularly and
the repairs, when needed and all installation must be returned in working
condition.

44.        This Lease shall terminate upon the occurrence of an Event of Default
as such term is defined in the Asset Purchase Agreement dated as of October 19,
2006 among Veri-tek International Corp., Liftking Industries, Inc., Liftking
Corporation, Louis Aldrovandi and Mark Aldrovandi.

IN WITNESS WHEREOF the parties hereto have caused their corporate seals to be
affixed over the hands of their duly authorized signing officers in that behalf
on the date first written above.

 

ALDROVANDI EQUIPMENT LIMITED

(Lessor)

 

Name:

 

 Louis Aldrovandi

Title:

 

 President

Date:

 

 June 8, 2010

I have authority to bind the Corporation

 

MANITEX LIFTKING, ULC

(Lessee)

 

Name:

 

 Bill Mavin

Title:

 

 President

Date:

 

 June 8, 2010

I have authority to bind the Corporation



--------------------------------------------------------------------------------

23

 

RULES AND REGULATIONS

1.         The Lessee shall not perform any acts or carry on any practice which
may inure the common outside areas and facilities or be a nuisance to any other
lessee of the premise situated in the Development.

2.         The Lessee shall not burn any trash or garbage in or about the
demised premises or anywhere within the confines of the Development.

3.         The Lessee shall not keep or display any merchandise on or otherwise
obstruct the sidewalks, malls, driveways or other common areas adjacent to the
Demised Premises nor block he aisles in the parking and shipping areas.

4.         The Lessee shall not overload any floor of the Demised Premises.

5.         The Lessee shall at all times keep the demised premises in a clean
and sanitary condition in accordance with the laws and direction, ruses and
regulations of any governmental or municipal agency having jurisdiction.

6.         At the commencement and through the term of this Lease, the Lessee
shall at the expense of the Lessee, supply and install all light bulbs and tubes
and maintain all necessary lighting fixtures.

7.         the Lessee shall not grant any concessions, licenses or permission to
any third (3rd) parties to sell or take orders for merchandise or services in
the Demised Premises without the prior written approval of the Lessor.

8.         The Lessee shall, upon written notice from the Lessor within five
(5) days furnish the Lessor with the current Provincial License Number of any
vehicles owned or used by the employees or the Lessee. The Lessor may from time
o time designate an employee area that may be used by all Lessees and their
employees and agents.

9.         For the benefit and welfare of the Lessor, the Lessor shall have the
right to issue further Rules and Regulations and such further Rules and
Regulations shall thereupon be binding upon the Lessee. Provided, that any such
Rule or Regulation is not detrimental to the Lessee.